Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments see pages 6-16, filed on 08/31/21, with respect to the rejection(s) of claim(s) under 103(b) have been fully considered but are not persuasive.
2.          With respect to applicant’s remarks regarding rejected claims on page 6-8, the independent claims 1, 41, 83 is amended with the following limitation: the subset of deactivated detectors is configured to obscure at least one of: a) light received from a first component of the sample, wherein the subset of deactivated detectors is configured to permit the detection of light received from a second component of the sample; and b) incident light from the light source.  Therefore, only one condition of a) or b) is TRUE, then the whole limitation is TRUE.
3.          With respect to applicant’s remarks regarding rejected claims on page 9, the examiner respectfully disagrees.  Applicants argues “As acknowledged by the Examiner, Marks does not at any point disclose achieving differential detection of light by deactivating one or more components of a detector unit, as described above. For example, paragraph [0790] of Marks, cited by the Examiner in the rejection, states that for light to be “differentially analyzed” by a detector array it is “selected before it impinges on the array of detectors by placing a filter or other optical element in the light path from the analyte, before the array of detectors” (para. [0790]; emphasis added). At least because Marks teaches that light is selected before detection, it cannot be said that the modulation of the detectors is the mechanism by which light is differentially detected in Marks. Accordingly, Marks does not teach or suggest the claimed method”.  However, Marks teaches “the detector unit is configured to differentially detect light from the flow cell, … light being detected while the sample is irradiated with the light source” (figure 1E, detector 150 is not different from a detector unit, illumination sources 151A, 151B, sample in the flow path 226; [0181]).  
        A) First: The following dictionary define the definition for the wordings “differential” and “dynamic”:
            I)  https://www.collinsdictionary.com/dictionary/english/dynamic
 	ADJECTIVE
If you describe someone as dynamic, you approve of them because they are full of energy or full of new and exciting ideas.
Synonyms: energetic, spirited, powerful, active   More Synonyms of dynamic
If you describe something as dynamic, you approve of it because it is very active and energetic.
A dynamic process is one that constantly changes and progresses.
II) https://www.collinsdictionary.com/dictionary/english/differential
 		ADJECTIVE [ADJECTIVE noun]
Differential means relating to or using a difference between groups or things.
Synonyms: distinctive, different, contrasting, distinguishing. 
            It is clearly that the detector 150 is active/energetic/distinctive/distinguishing to detect scattered/reflected light beams from the sample of the flow path 226, (Marks, figure 1E, [0181]).
        B) Second: 
scattered light and/or fluorescent light may be differentially analyzed by the array of detectors … and not by way of limitation, the selection of appropriate optical elements in between the sample and the detector array(s) could provide both an angular profile for the polarization and the intensity of the scattered light for each arm, allowing for the motion/alteration of the analyte and any dynamic processes effected by the laser within the analyte to be tracked as the analyte traverses the analysis region or plane.”  Therefore, Marks has clearly disclosed the limitation “the detector unit is configured to differentially detect light from the flow cell”. 
         D) Third:  Although Marks does not disclose the limitation “individually deactivating a subset of detectors”, Vacca and Iddan do. The limitations that Marks has already disclosed, Vacca and Iddan do not need to disclose again.  In other words, Vacca and Iddan is not required to disclose all limitations of the claims except for the limitation “individually deactivating a subset of detectors”.  In the other words, only a portion of Vacca’s reference and Iddan's reference, that is “individually deactivating a subset of detectors”, is used and combined with Marks’ reference in order to “to reduce the amount of incident light being detected ”, (Iddan, [0095], lines 3-7; [0098], lines 11-15; [0127], lines 11-14).  The Examiner definitely does not use the whole Vacca’s reference and Iddan's reference to combine with Marks’ reference. Therefore, Vacca’s reference and Iddan's reference do not need to disclose all the requirements of the current application, which has already been disclosed in Mark’s reference. 
4.          With respect to applicant’s remarks regarding rejected claim 96 on pages 9-12, the examiner respectfully disagrees.  Applicants argue “Applicant points out that the beam detectors (5214a-5214n) of Marks, equated by the Examiner above to the claimed detector array, do not detect light from the analysis area (i.e., flow cell). Instead, the shutters block light before it reaches the analysis area, i.e., so that the beams may be adjusted as needed prior to sample analysis. Marks teaches an entirely different set of analyte detectors for receiving light from the analysis area. Therefore, it cannot be said that the shutters of Marks are commensurate with a disclosure of obscuring incident light from the light source within the light received from the flow cell”.  However, the current claims disclose “the subset of deactivated detectors is configured to obscure … incident light from the light source”.  The current claims do not require that detector array must detect incident light from the light source before it reaches the analysis area, or the detector array must detect light from the light source after it reaches the analysis area.  Marks teaches the shutters block light before it reaches the analysis area, therefore, the subset of detectors is configured to obscure … incident light from the light source.  Although Marks does not teach specifically deactivated detectors, the detector which is blocked by the shutter is not different from a deactivated detector.   Further the limitation deactivated detectors has been taught by Iddan and Vacca.  Please see the explanation in paragraph 3 above.
 5.          With respect to applicant’s remarks regarding rejected claim 95 on pages 12-13, the examiner respectfully disagrees.  Applicants argue “there is no mechanism in Iddan by which wavelengths of light from a first component of the sample (e.g., a first particle population) are blocked while light from a second component of the sample (e.g., a second particle population) having those same wavelengths is detected. Accordingly, there is no evidence that the Iddan device differentially detects light from particular regions within the sample”.  The current claims disclose “the subset of deactivated detectors is configured to obscure light received from a first component of the sample and permit the detection of light received from a second component of the sample”.  The Examiner would like to point out that the current claim do not require a first component of the sample is different from a second component of the sample.  In the other words, a first component of the sample and a second component of the sample could be the same component.  Further, Iddan clearly teaches that the reflected/scattered light beam from the sample is deflected by a grating into different wavelengths, each wavelength is in different direction, and only a particular wavelength in a particular direction is detected by activated detector.  The wavelength is obscured is in the direction of the deactivated detector, ([0098])).  Therefore, Iddan has already taught the limitation “the subset of deactivated detectors is configured to obscure light received from a first component of the sample and permit the detection of light received from a second component of the sample”.
          Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

8.	Claims 1, 4, 13-16, 19, 29-30, 40-41, 52, 67, 83, 90-94, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks et al. (U.S. Pub. No. 2018/0038784), in view of Iddan et . 
             Regarding Claims 1, 40, 41, 83, Marks teaches 
             a flow cell configured to propagate a sample in a flow stream, (figure 1E, flow path 226; [0179], lines 11-12); 
              a light source configured to irradiate the sample in the flow cell, (figure 1E, illumination sources 151A, 151B; [0180]); and
              a detector unit, wherein the detector unit is configured to differentially detect light from the flow cell, … light being detected while the sample is irradiated with the light source (figure 1E, detector 150 is not different from a detector unit, illumination sources 151A, 151B, sample in the flow path 226; [0181].  Please see the explanation in paragraph 3 above), and the subset of deactivated detectors is configured to obscure at least one of: 
              light received from a first component of the sample, wherein the subset of deactivated detectors is configured to permit the detection of light received from a second component of the sample, (please see the rejection of claim 95, and the explanation in paragraph 5 above); and 
              incident light from the light source, ([0601]; figure 5I, shutters 5216a-n, light source 5208.  It is inherent that if some of shutters 521a-5216n block the beams 5202a-5202n, a subset for detectors 5214a-5214n is deactivated.  Please see the explanation in paragraph 4 above.  Further, only one condition is TRUE, then the whole limitation is TRUE, please see the explanation on paragraph 2 above,).
             However, Marks does not teach comprising a detector array, individually deactivating a subset of the detectors in the array.  Iddan teaches a detector array, individually deactivating a subset of the detectors in the array, ([0095], lines 3-7; [0098], lines 11-16; [0124], lines 12-18,  [0127], lines 9-14).  deactivating the detectors in the array”, ([0069, 0109]; Figure 2, photodetector array 260 designed to allow for activation and deactivation of its sensing function while continuous-wave light source 230 is irradiating the sample flow cell 240.  Please see the explanation in paragraph 3 above).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Marks by comprising a detector array, individually deactivating a subset of the detectors in the array in order to control its sensing function of the detector for example to reduce sensitivity to noise and/or clutter, ([0095], lines 3-7; [0098], lines 11-16; [0127], lines 11-14),  
              Further, regarding Claims 13, 52, and 83, Marks teaches an optical adjustment component, wherein the detector unit differentially detects light from the flow stream by one or more components of the optical adjustment component, ([0037-0039, 0043, 0113, 0114, 0117, 0177, 0186, 0402, 0462, 0566, 0597, 0599, 0600, 0602, 0605, 0606, 0607, 0608, 0614, 0616, 0617, 0619, 0620, 0622, 0624, 0625, 0627, 0628, 0629, 0630, 0631, 0635, 0643, 0646, 0647, 0652, 0653, 0654, 0726, 0728, 0733, 0741, 0743, 0755, 0762-0764, 0826, 0913]).  
              Regarding Claim 4, Marks teaches photodiodes, ([0586, 0591, 0610, 0615, 0789], photodetector array is not different from a photodiodes array).
              Regarding Claims 14-16, Marks teaches a fused fiber optic component, tapered fused fiber optic bundle ([0590], physically spliced optical fibers is not different from tapered fused fiber optic bundle.  It is inherent that a light conducting material must be positioned between the fused fiber optic component and the detector array in order to conduct light beams).

              Regarding Claims 29-30, 67, Marks teaches the optical adjustment component comprises one or more lenses, a micro-opto-electro-mechanical system, a digital micro-mirror device, ([0037, 0039, 0043, 0113, 0114, 0117, 0174-0177, 0186, 0402, 0462, 0566, 0597, 0599, 0600, 0602, 0605, 0606, 0607, 0608, 0614, 0616, 0617, 0619, 0620, 0622, 0624, 0625, 0627, 0628, 0629, 0630, 0631, 0635, 0643, 0646, 0647, 0652, 0653, 0654, 0671, 0726, 0728, 0733, 0741, 0743, 0755, 0762-0764, 0826, 0913, 0973]).
              Regarding Claims 90-91, although Marks does not teach the detector array are arranged in a geometric configuration, the geometric configuration is a rectangular configuration or square configuration, Iddan teaches, (figure 4, sensor array 425).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Marks by comprising are arranged in a geometric configuration in order to have a specific geometric configuration for the detector, (figure 4, sensor array 425).  
              Regarding Claim 92, although Marks does not teach the subset of deactivated detectors forms a predetermined pattern within the detector array, Iddan teaches, ([0014, 0095, 0098, 0099, 0127].  It is inherent that a portion of the sensors of the array are deactivated, while the other are turned on would form a predetermined pattern within the detector array).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Marks by comprising the subset of deactivated detectors forms a predetermined pattern within the detector array in order to control its sensing function of the detector, ([0095], lines 3-7; [0098], lines 11-16; [0127], lines 11-14).  

              Regarding Claim 95, although Marks does not teach the subset of deactivated detectors is configured to obscure light received from a first component of the sample and permit the detection of light received from a second component of the sample, Iddan teaches, ([0098], lines 11-16; [0099].  Note: in the sensor array, other array elements are turned off/blocked is not different from to obscure light received from a first component of the sample.  Please see the explanation in paragraph 5 above).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Marks by comprising the subset of deactivated detectors forms a predetermined pattern within the detector array in order to control its sensing function of the detector, ([0095], lines 3-7; [0098], lines 11-16; [0127], lines 11-14).  
              Regarding Claim 96, Marks teaches the subset of deactivated detectors is configured to obscure incident light from the light source, ([0601]; figure 5I, shutters 5216a-n, light source 5208.  It is inherent that if some of shutters 521a-5216n block the beams 5202a-5202n, a subset for detectors 5214a-5214n is deactivated.  Please see the explanation in paragraph 4 above).  
Information Disclosure Statement
9.          The information disclosure statement (IDS) submitted on 10/14/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 19, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877